ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, because he has been charged with a serious crime and because he poses a threat of serious harm to the public or the administration of justice. The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR, and an order freezing respondent’s trust and operating accounts, subject to actions by the newly appointed attorney to protect clients’ interests.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that Phillip K. Sinclair, Esquire, is appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Mr. Sinclair shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Sinclair may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Phillip K. Sinclair, Esquire, has been duly appointed by this Court.
*6Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Phillip K. Sinclair, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Sinclair’s office.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
BURNETT, J., not participating.